Judgment entered May 22, 1969, directing the respondent commission to issue forthwith to the petitioner a farrier’s license, without examination, unanimously reversed, on the law, with $50 costs and disbursements to the appellants. The commission herein has acted within the scope of chapter 548 of the Laws of 1968, permitting it to license “such other persons as the commission may by rule prescribe”. And by permissible rule and regulation the commission has decided to license farriers by examination, except all “journeymen farriers ” who performed services at the racetracks in the years 1967 and 1968; as to this latter group, they would 'be granted licenses, subject to the approval of the commission. There is nothing in the record to support a conclusion the rule or the regulation was adopted with the purpose of 'being intentionally discriminatory as to the petitioner; the requirement of two years experience as a “journeyman farrier” cannot be characterized as improper or unreasonable, nor is the exemption clause. As was stated by the Court of Appeals: “ Grandfather clauses are common incidents of licensing, a recognition of practical experience * * * for a period of time — a perfectly reasonable basis to exempt from the necessity of taking examinations (4 ALR 2d 670) ” (Wasmuth v. Allen, 14 N Y 2d 391, 398). There was no denial of the equal protection of the law. Nothing turns on the circumstance that some and not others were excused from passing the basic subject test. And since petitioner does not come within “the grandfather clause”, in order to become a licensed farrier, he must take the examination, which seems to be within his competence. Concur — 1 Capozzoli, J. P., McGivern, Markewich, Steuer and Maeken, JJ.